EXHIBIT Telkom SA Limited (Registration Number 1991/005476/06) ISIN ZAE000044897 JSE and NYSE Share Code TKG ("Telkom" or "the Company") Oger Telecoms In order to provide clarity in regard to speculation in the press concerning Oger Telecoms, Telkom confirms the following: · Oger Telecoms has submitted two non binding letters expressing an interest in acquiring Telkom. Both letters clearly state that they have been submitted on a confidential basis, are not binding and should not be construed as a firm intention to make an offer as described in Rule 2.3 of The Securities Regulation Code on Takeovers and Mergers ("Code"); · The interest expressed by Oger Telecoms did not embody an offer which could be put before shareholders and, as previously announced, was evaluated by the Board which decided it would not be in the best interests of Telkom shareholders at the time; · To date, Telkom has not received any further expressions of interest as speculated in the press or any offer which it is required to place before its shareholders. · If any firm offer is received which is capable of being implemented, Telkom, will as required in terms of the Code, place such offer before shareholders. 9 April Pretoria Sponsor: UBS South Africa Special note regarding forward-looking statements Many of the statements included in this announcement constitute or are based on forward looking statements within the meaning of the U.S. Private Securities Litigation
